TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00152-CV





In re Melissa Hamilton






ORIGINAL PROCEEDING FROM TRAVIS COUNTY




M E M O R A N D U M   O P I N I O N


                        Relator Melissa Hamilton has filed a petition for writ of mandamus challenging the
trial court’s order denying her possession of certain documents.  We deny the petition.  See Tex. R.
App. P. 52.8(a).
 
 
                                                                                                                                                            
                                                                        W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed:   April 14, 2005